PER CURIAM.

CONFESSION OF ERROR

Based on the State’s proper confession of error, we remand with instructions to correct the appellant’s sentence to reflect the 945 days actually served, in addition to the time credited to appellant in the trial court’s order granting motion to correct illegal sentence. See Fla. R.Crim. P. 3.800(a); Andrews v. State, 822 So.2d 540, 541 (Fla. 2d DCA 2002).
We affirm all other aspects of the trial court’s order.
Affirmed in part, reversed in part, remanded with instructions.